DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 17 November 2022. In view of this communication, claims 1-4 and 13-16 are now pending in the application. Claims 5-12 and 17-20 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, species I (directed to claims 1-4 and 13-16) in the reply filed on 17 November 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the disclosure contains references to elements 151 and 152 which are not pictured in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitake et al. (US 2013/0194055 A1), hereinafter referred to as Mitake et al.
Regarding claim 1, Mitake et al. teaches a directional coupler (11) comprising: (Figs. 2, paragraph 106: coupler 11)

    PNG
    media_image1.png
    298
    435
    media_image1.png
    Greyscale

a substrate having a first principal surface (Fig. 2A) and a second principal surface (Fig. 2K) opposing each other; (Fig. 2A (upper), Fig. 2K (lower))
a first main line (Fig. 2E, 12) and a second main line (Fig. 2G, 12) each including a conductor pattern provided in or on the substrate, and connected in parallel to each other; and (Fig. 2G, paragraph 110: primary line 12; Fig. 2E, paragraph 111: primary line 12; Paragraph 113: the spiral patterns formed on the third and fourth conductor layers are identical such that the primary 12 and secondary lines 13 on each are substantially parallel)
a first sub-line including a conductor pattern provided in or on the substrate, (Fig. 2G, paragraph 110: secondary line 13)
wherein the first sub-line (Fig. 2G, 13) is disposed at a position at least partially overlapping with the first main line (Fig. 2E, 12) in a plan view when seen in a thickness direction orthogonal to the first principal surface (2A) and the second principal surface (2K). (Paragraph 113: the secondary line 13 on the third layer is disposed to overlap with the primary line 12 on the fourth layer and the primary line 12 on the third layer is disposed to overlap with the secondary line 13 on the fourth layer)
Regarding claim 2, Mitake et al. teaches the directional coupler according to Claim 1, wherein the second main line (Fig. 2G, 12) and the first sub-line (Fig. 2G, 13) are disposed at an identical position in the thickness direction (Fig. 2E: paragraph 111: the primary line 12 and secondary line 13 are formed in the same layer)
Regarding claim 3, Mitake et al. teaches the directional coupler according to Claim 1, wherein the first principal surface (2A) is a connection surface (R) to another substrate to which a high frequency signal detected by the directional coupler (11) is transmitted, and (paragraph 112: First principal surface pictured in Fig. 2A has terminal resistor R; paragraph 2: the directional coupler is used in high frequency signal propagation)
the first main line (Fig. 2E, 12) is disposed closer to a side of the first principal (2A) surface than the first sub-line (Fig. 2G, 13). (First primary line 12 in layer 2E is closer to the first principal surface 2A than first secondary line 13 in layer 2G)
Regarding claim 4, Mitake et al. teaches the directional coupler according to Claim 1, wherein the first main line (Fig. 2E, 12) and the second main line (Fig. 2G, 12) are disposed at different positions in the plan view. (Paragraph 113: the primary line 12 on the third layer is on the inside of the spiral while the primary line 12 on the fourth layer is on the outside of the spiral, placing them in different positions in the plan view)
Regarding claim 14, Mitake et al. teaches the directional coupler according to Claim 2, wherein the first principal surface (2A) is a connection surface (R) to another substrate to which a high frequency signal detected by the directional coupler (11) is transmitted, and (paragraph 112: First principal surface pictured in Fig. 2A has terminal resistor R; paragraph 2: the directional coupler is used in high frequency signal propagation)
the first main line (Fig. 2E, 12) is disposed closer to a side of the first principal surface (2A) than the first sub-line (Fig. 2G, 13). (First primary line 12 in layer 2E is closer to the first principal surface 2A than first secondary line 13 in layer 2G)
Regarding claim 15, Mitake et al. teaches the directional coupler according to Claim 2, wherein the first main line (Fig. 2E, 12) and the second main line (Fig. 2G, 12) are disposed at different positions in the plan view. (Paragraph 113: the primary line 12 on the third layer is on the inside of the spiral while the primary line 12 on the fourth layer is on the outside of the spiral, placing them in different positions in the plan view)
Regarding claim 16, Mitake et al. teaches the directional coupler according to Claim 3, wherein the first main line (Fig. 2E, 12) and the second main line (Fig. 2G, 12) are disposed at different positions in the plan view. (Paragraph 113: the primary line 12 on the third layer is on the inside of the spiral while the primary line 12 on the fourth layer is on the outside of the spiral, placing them in different positions in the plan view)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitake et al. in view of Ohashi et al. (US 2012/0077449 A1), hereinafter referred to as Ohashi et al.
Regarding claim 13, An electronic component module comprising: (Fig. 3, paragraph 7: transmitting unit 120)
a directional coupler (Fig. 3, 110); and 
an integrated circuit (107) mounted on the second principal surface and including a circuit connected to the first sub-line (110) and configured to generate a measurement signal from a high frequency signal flowing through the first sub-line. (Fig. 3, paragraph 7: integrated circuit 3 is connected to the directional coupler 110)
Ohashi et al. does not teach the directional coupler according to claim 1. Mitake et al. does teach the directional coupler according to claim 1 (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the directional coupler of Ohashi et al. with the directional coupler of Mitake et al. because the directional coupler of Mitake et al. allows the lines to be in close proximity and reduce package size (Mitake et al. abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (US 2022/0181766 A1), see Fig. 9
Seki et al. (US 2022/0077560 A1), see Figs. 5A-5C
Oohashi (US 2018/0062237 A1)
Iida et al. (US 2003/0076191 A1), see Figs. 19A-19C
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847